Citation Nr: 1438767	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  06-05 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi



THE ISSUE

Entitlement to service connection for a gastrointestinal disorder other than dyspepsia, to include gastroesophageal reflux disease (GERD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran served on active duty from August 1979 to November 1987.  He also had service in the United States Air Force Reserve. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Board remanded the case in March 2010, September 2011, September 2012, July 2013, and November 2013.  


FINDING OF FACT

The Veteran's GERD is related to his dyspepsia.


CONCLUSION OF LAW

GERD is proximately due to or the result of the Veteran's service-connected dyspepsia. 38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As discussed in the November 2013 remand, the Veteran has a current diagnosis of GERD. See, e.g., a VA examination report dated in November 2011.  He is also service-connected for dyspepsia.  The record contains a June 2014 medical opinion stating:

Current medical literature demonstrates that there is a pathophysiological overlap between gastroesophageal reflux disease (GERD) and dyspepsia.  By definition, GERD is the clinical manifestation and/or histological changes that occur because of the backflow of gastric contents into the esophagus ....  This often results in the clinical manifestation of heartburn.  In the alternative, the most frequent dyspeptic symptoms are postprandial fullness, early satiation, upper abdominal pain, and nausea .... Collectively, "twenty-five percent (25%) of patients with GERD and dyspepsia had delayed gastric emptying and almost 70% had gastric dysrhythmias".  Therefore, it is as least as likely as not that the Veteran's claimed gastrointestinal disorder, other than dyspepsia, to include gastroesophageal reflux disease (GERD) is related to and aggravated by his service connected dyspepsia.

There is no contradictory opinion of record.  Accordingly, the Board finds that service connection is warranted for GERD on a secondary basis.


ORDER

Entitlement to service connection for GERD is granted.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs